Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 25, 2013                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

  145062                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                       David F. Viviano,
            Plaintiff-Appellee,                                                                                      Justices

  v                                                                SC: 145062
                                                                   COA: 302388
                                                                   Monroe CC: 09-037741-FC
  JULIUS CHRISTOPHER CLARK-WILLIS,
            Defendant-Appellant.

  ______________________________________/

         By order of September 4, 2012, the application for leave to appeal the March 20,
  2012 judgment of the Court of Appeals was held in abeyance pending the decision in
  People v Hardy (Docket No. 144327) and People v Glenn (Docket No. 144979). On
  order of the Court, the cases having been decided on July 29, 2013, 494 Mich 430 (2013),
  the application is again considered, and it is DENIED, because we are not persuaded that
  the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 25, 2013
           h1118
                                                                              Clerk